Detailed Action
This office action is in response to the amendment filed on 12/30/2021.

Status of Claims
Claims 2 and 10 have been canceled.
Claims 1, 3-9, and 11-15 have been allowed.

Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Amendments 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Rodriguez on 02/02/2022.
Amended claims: 
Please see the document label Examiner Amendments attached as a PDF appendix. 



	
	
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest the beam control feature, specifically, “determining to change from a first serving beam to a second serving beam in case that a first value for the first serving beam is less than the first threshold value and a second value for the second serving beam is greater than the second threshold value, wherein the first value is derived from a signal received in the first serving beam and the second value is derived from a signal received in the second serving beam;
performing a beam failure recovery in case that the first value for the first serving beam is less than the first threshold value and the second value for the second serving beam is less than the second threshold value; and” as recited in independent claims 1 and 9.
The prior arts of record pertinent to applicant’s disclosure, comprising:
Wang et al. (Publication No. US 2018/0279284), the prior art disclosure relates to a transmission control for a base station and a data transmission for the UE; see ¶ 0005.  In specific, when the measured RSRP of the DL Tx beam of the primary beam pair link is less than the threshold for a specific period of time, while the RSRP of the DL Tx beam of the secondary beam link still remains above the threshold, the beam index message may include the beam index of the secondary beam pair link to indicate that the currently usable beam pair link is the secondary beam pair link; see ¶ 0041. However, the prior art fails to disclose the feature of “determining to change from a first serving beam to a second serving beam…; performing a beam failure recovery …;”.

Kundargi et al. (Publication No. US 2019/0053072), the prior art disclosure relates to radio frequency beam management and recovery; see title.  In specific, the operations include configuring first and second thresholds, evaluating a beam quality metric against the first and second thresholds, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472